Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to the Specification
	The specification is objected to because it does not have the continuing data at the beginning of the specification.

35 USC 112(b) rejections
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 6, the phrase “the pile” lacks antecedent basis.  Please recheck claim 1 carefully for similar errors.
	In claim 1, line 7, the phrase “water channels” is multiple inclusion of the same claimed element because “water channels” are cited on line 2 of claim 1 already.  Also, on lines 14-15, the phrase “a left and a right symmetrical water channels” is not grammatically correct and is multiple inclusion of the same claimed elements because “water channels” is already cited on lines 2 and 7.  Please change it to “said water channels include left and right symmetrical channels” to avoid confusion.  
	In claim 1, lines 20-21, the phrase “as thin as possible” is vague and indefinite because it’s unclear how thin is possible.

	In claim 1, line 33, the term “a pile” is multiple inclusion of the claimed element because “the pile” is already cited.  
	In claim 1, line 40, the phrase “the two water channels” is vague and indefinite because it is unclear what two water channels are mentioned.  Please change it to “the left and right water channels” to avoid confusion.
	In claim 1, line 47 the phrase “suspend here” is vague and indefinite because it is unclear where is “here”.
	It’s suggested that claim 1 be rechecked carefully to avoid grammatical errors, typing errors, and similar errors to the aforementioned errors above.

Allowable Subject Matter and Reasons for Allowance
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	In claim 1, the recitations of the energy acquisition system and the energy conversion system with details of the elements in those systems, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 1 is allowable.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tveter, Deng, US 2019/0271293, Potts, US 10,989,164, and Lim .
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/23/2022